Case 1:18-cv-00412-LPS Document 226 Filed 04/12/21 Page 1 of 4 PageID #: 7337




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

    AOS HOLDING COMPANY and                           )
    A.O. SMITH CORPORATION                            )
                                                      )
                      Plaintiffs,                     )   Case No. 18-412-LPS-CJB
    vs.                                               )
                                                      )   REDACTED PUBLIC VERSION
    BRADFORD WHITE CORPORATION                        )
                                                      )
                      Defendant.                      )
                                                      )

                     JOINT MOTION TO SEAL AND REDACT OPINION

          Plaintiffs AOS Holding Company and A. O. Smith Corporation (collectively, “AOS”) and

defendant Bradford White Corporation (“BW”) respectfully move for an Order redacting certain

highly confidential portions of the Opinion issued by the Court on March 31, 2021 (the “Opinion”)

(D.I. 220), and keeping the unredacted Opinion under seal. The proposed redactions are narrowly

tailored and apply only to the parties’ highly sensitive business information.1 This information is

currently confidential and unavailable to the public, and disclosure of such information could

seriously injure the parties’ business interests. The parties respectfully request that the Court grant

this motion.

          This Court has the authority to seal where confidential information may be disclosed to the

public. In particular, Federal Rule of Civil Procedure 26(c) provides for the protection by courts

of materials containing “trade secret[s] or other confidential research, development, or commercial

information,” upon motion by a party, to prevent harm to a litigant’s competitive standing in the

marketplace. FED. R. CIV. P. 26(c)(1)(G); see also Zenith Radio Corp. v. Matsushita Elec. Indus.




1
 The parties’ combined proposed redactions are attached hereto as Exhibit A. Exhibit B is a
highlighted version reflecting the parties’ combined proposed redactions.
Case 1:18-cv-00412-LPS Document 226 Filed 04/12/21 Page 2 of 4 PageID #: 7338




Co., 529 F. Supp. 866, 889–91 (E.D. Pa. 1981). As the Supreme Court has acknowledged, “courts

have refused to permit their files to serve as . . . sources of business information that might harm

a litigant’s competitive standing.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978).

       To determine whether “good cause” to seal exists, a court may look to a number of things,

including (1) whether disclosure will violate any privacy interests; (2) whether the party benefiting

from the order of confidentiality is a public entity or official; and (3) whether the case involves

issues important to the public. Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995).

“[I]f a case involves private litigants, and concerns matters of little legitimate public interest, that

should be a factor weighing in favor of granting or maintaining an order of confidentiality.” Pansy

v. Borough of Stroudsburg, 23 F.3d 772, 788 (3d Cir. 1994).

       The Third Circuit has explained that good cause to seal “is established on a showing that

disclosure will work a clearly defined and serious injury to the party seeking closure.” Publicker

Indus., Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984) (citing Zenith, 529 F. Supp. at 890). In

addition, courts have recognized that “where both the public interest in access and the private

interest in non-disclosure are strong, partial or redacted disclosure [may] serve both interests.”

Willingham v. Ashcroft, 355 F. Supp. 2d 390, 391 (D.D.C. 2005) (quoting United States v.

Hubbard, 650 F.2d 293, 324-25 (D.C. Cir. 1980)).

       Here, AOS seeks to seal and to redact certain portions of the Opinion that contain its highly

confidential business information. If this information is disclosed to the public, AOS will be

seriously harmed and suffer significant injury. Specifically, AOS seeks to redact portions of the

Opinion that disclose the specific number of units sold by the Defendant in 2018 and 2019, and

the incremental profits earned by AOS on the sale of its units that practice the invention disclosed

in the ‘897 Patent in 2018 and 2019. This information has been kept confidential by the parties,



                                                   2
Case 1:18-cv-00412-LPS Document 226 Filed 04/12/21 Page 3 of 4 PageID #: 7339




including for the purposes of this case, and is consistent with the limited request for redactions

made by the parties without objection throughout the pendency of this case. Disclosure of such

information would seriously harm AOS, as it relates to sensitive information about the profitability

of the products that practice the invention disclosed in the patent-in-suit in 2018 and 2019.

       In addition, BW seeks to seal and redact certain parts of the Opinion that contain its highly

confidential business information relating to the number of units that BW has sold (in paragraphs

195, 196 and 202), a reference to the amount of capacity that AOS had to cover the amount of

units sold by BW (in paragraph 201), and a reference to Plaintiffs’ damages expert’s opinion as to

BW’s average incremental profit (on page 71). BW would suffer serious harm and injury by the

disclosure of this confidential business information relating to the volume of its sales and a

reference to its incremental profits. As AOS noted above, the parties have maintained this

information as confidential and the requested redactions are consistent with respect to this

important and confidential business information.

       There is no public interest in providing to the public the information that the parties

request to be redacted. This case involves private litigants—not public figures—which weighs in

favor of maintaining confidentiality. Pansy, 23 F.3d at 788. In addition, there is no benefit to the

public in knowing about the parties’ finances and highly sensitive business information, which is

limited to detailed information about the quantity of units sold and profit margins in specific

years. Finally, the proposed redactions will not cause prejudice any other party to this dispute, as

the parties do not oppose each other’s proposed redactions. The parties have considered the

comprehensive analysis required by the decision in In re: Avandia Marketing Sales Practices &

Products Liability Litigation, 924 F.3d 662, 672-73 (3rd Cir. 2019), and believe that under the

present circumstances the presumption of the common law right of access has been rebutted, and



                                                 3
Case 1:18-cv-00412-LPS Document 226 Filed 04/12/21 Page 4 of 4 PageID #: 7340




that good cause exists here to permit the redaction of the limited and specific information related

to the unit sales and incremental profits in 2018 and 2019 which the parties have jointly

requested be redacted from the Opinion.

       For the foregoing reasons, the parties respectfully request that the Court grant this Motion

to Seal and Redact.



 Dated: April 5, 2021



 Respectfully submitted,                             Respectfully submitted,

 /s/ Christopher H. Blaszkowski                      /s/ John C. Phillips, Jr.
 Andrew J. Koopman (#5288)                           John C. Phillips, Jr. (#110)
 Christopher H. Blaszkowski (#5673)                  David A. Bilson (#4986)
 RATNERPRESTIA, P.C.                                 PHILLIPS MCLAUGHLIN & HALL, P.A.
 Nemours Building                                    1200 North Broom Street
 1007 Orange Street, Suite 205                       Wilmington, DE 19806
 Wilmington, DE 19801                                (302) 655-4200
 akoopman@ratnerprestia.com                          jcp@pmhdelaw.com
 cblaszkowski@ratnerprestia.com                      dab@pmhdelaw.com
 Attorneys for Defendant                             Attorneys for Plaintiffs




                                                 4
